 GRANETO DATSUNGraneto Datsun,A Graneto Company and Automo-tive,Petroleum&Allied IndustriesEmployeesUnion,Local618 affiliatedwith InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America.Case 14-CA-8194September17, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND PENELLOOn April 30, 1975, Administrative Law Judge Eu-gene E. Dixon issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.'ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National Labor Re-lations Boardadopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the Respondent, Graneto Datsun, AGraneto Company, Manchester, Missouri, its offi-cers, agents,successors,and assigns,shall take theactionset forth in thesaidrecommended Order.1We agree with the AdministrativeLaw Judge's conclusionthatsince theissues concerning the Union's status as a labor organizationas defined bythe Act and the appropriateness of the unit were decided in a prior caseinvolving the same parties,Graneto-Datsun,A GranetoCompany,203 NLRB550 (1973),they need not be relitigated in this proceeding.DECISIONSTATEMENT OF THE CASEEUGENE E. DIXON,Administrative Law Judge: This pro-ceeding,broughtunder Section10(b) of the National La-bor RelationsAct, as amended (61 Stat. 136), herein calledthe Act,was heard at St.Louis,Missouri,on March 17,1975. Thecomplaint,dated February 13, 1975, based uponcharges filed and servedon October 16, 1974,was issuedby the Regional Director for Region14 (St. Louis,Missou-ri), on behalf of the GeneralCounsel of the National Labor399Relations Board, herein called the General Counsel andthe Board.The complaint alleged that Respondent had engaged inand was engaging in unfair labor practices by failing andrefusing to furnish information regarding the wages, hours,and working conditions of its employees relevant and nec-essary to the bargaining representative to enable it to bar-gain effectively with Respondent, thus violating Section8(a)(1) and (5) of the Act. In its duly filed answer Respon-dent denied the commission of any unfair labor practices.Upon the entire record and from my observation of thewitnesses, I make the following:FINDINGS OF FACT1.RESPONDENT'S BUSINESSAt all times material Respondent has been a corporationduly organized under and existing by virtue of the laws ofthe State of Missouri. At all times material Respondent hasmaintained its principal office and place ofbusiness inManchester,Missouri, where it has been engaged in theretail saleof new and used automobiles, automobile parts,and service. During the calendar year 1974 which is a rep-resentative period Respondent, in the course and conductof its business operations, derived gross revenuesin excessof $500,000 from the retail sale of new and used automo-biles, automobile parts, and service at its Manchester, Mis-souri, facility. During the same period of time Respondentin the course and conduct of its business operations pur-chased and caused to be transported and delivered to itsManchester, Missouri, place of business, automobiles, andautomobile parts and other goods and materials valued inexcess of $50,000 of which automobiles and automobileparts valued in excess of $50,000 were transported and de-livered to its place of business in Manchester, Missouri,directly from points outside the State of Missouri. Respon-dent at all times material has been an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.II.THE LABOR ORGANIZATIONSAutomotive, Petroleum & Allied Industries EmployeesUnion, Local 618, affiliated with International Brother-hood of Teamsters, Chauffeurs, Warehousemen & Helpersof America, and District No. 9, International AssociationofMachinists and Aerospace Workers, AFL-CIO, at alltimesmaterial have been labor organizations within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESOn May 14, 1973, the Board issued an Order in Case 203NLRB 550 that Respondentreinstateand make whole cer-tain discharged employees and bargain with Automotive,Petroleum& Allied Industries Employees Union, LocalRespondent, as it did in the original case, contends here that DistrictNo. 9 is not a labor organization.The Board decided against Respondentthere and the matter is thusresjudicaia220 NLRB No. 60 400DECISIONS OF NATIONAL LABOR RELATIONS BOARD618, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen&Helpers of America,and District No. 9, International Association of Machinistsand Aerospace Workers,AFL-CIO,as joint bargainingagent for a unit of Respondent's employees composed ofall automobile and truck mechanics and machinists,parts-men, lubrication men, porters,and truckdrivers,excludingsalesmen,officeclericaland professional employees,guards and supervisors as definedin the Act .2 On May 26,1973, the joint bargaining agent(hereinafter referred to asthe Union)requested Respondent to meet for the purposeof collective bargaining pursuant to the Board'sDecisionand Order. On June 7, 1973, Respondent's attorney re-plied, saying that his client had not yet decided if it wasgoing to comply with the Board'sDecision and Order.On September21, 1973,the General Counsel filed withthe Eighth Circuit Court of Appeals an application for en-forcement of the Board'sOrder.On December6, 1973, theRegional Director informed the Board that the Respon-dent was in the process of complying with the Board's Or-der. In this posture the General Counsel on December 11,1974, filed with the court a motion to withdraw the en-forcement application which motion was granted on De-cember 12, 1974.Thereafter Respondent posted the appropriate noticesand offered reinstatement and backpay to two employeesas orderedby the Board. On March 6, 1973, the Unionwrote a letter to Respondent requesting a meeting for pur-posesofcollectivebargainingand acknowledgingRespondent'scompliance.RespondentansweredonMarch 26,1974, agreeing to meet at a mutually convenienttime.Pursuant to further arrangement the parties met onApril 10,1974. At this meeting the Union requested infor-mation from Respondent regarding employee senioritydates,hiring dates,wages, and working conditions, andother fringe benefits enjoyed by the employees.On its partRespondent requested copies of labor agreements to whichboth unions were presently parties.These were immedi-ately furnished by the respective unions.By letter datedApril 15, 1974, the Union confirmed the oral request forinformation specifically requesting"a current seniority list,prevailing wage rate of all employees in their respectiveclassifications,all other conditions in effect,such as insur-ance,pension plans,holidays, vacations,sick leave, juryduty, company furnished uniforms,profit sharing andhours of work."The letter explained that the foregoing in-formation was necessary to effectively negotiate a contract.On May 20, 1974, the Union followed up its April 15request by another letter noting the failure to receive areply to the April 15request.On May 23, 1974,Respondent's attorney replied that he was awaiting the in-formation himself and would send it as soon as he receivedit.Finally on July 22, 1974, Respondent's attorney sent aletter containing some of the requested information butfailed to give the names of employees in each job classifica-tion,provided no information on overtime,failed to giveany details on the life insurance and hospitalization insur-ance provided by Respondent, and failed to give any infor-2Respondent's dental of the appropnateness of the unit is alsores jud:cata.mation concerning seniority, sick leave, jury duty, or profitsharing,and failed to state whether it provided fringe bene-fits other than those specifically requested by the Union.The Union called Respondent's attorney on August 6,1974, and requested the missing information, explainingthat the information supplied was not sufficient to enablethe Union to negotiate a contract. The Union confirmedthis request in a letter dated August 8, 1974,which specifi-cally requested "information,such as namesof employees,their hiring dates, individual rates of pay, paid holidays, ifvacations are paid and vacation qualifications, a copy ofexisting hospitalization and life insurance plans,pension orprofit-sharing information, if employees receive sick leave,,jury duty pay, cost ofliving increases,severancepay, over-time pay, cost of uniforms, and any other gratuities andworking conditions which employees enjoy ...."Receiving no response to the August 8, 1974, letter, Lo-cal 618 filed unfair labor practice charges with the Boardon October 16, 1974. A settlement agreement in which Re-spondent agreed to provide the Union with the requestedinformation was signed by the parties and subsequentlyapproved by the acting Regional Director on December 13,1974.On January 27, 1975, the Union wrotea letter re-questing the information specified in the settlement agree-ment. No response was received. On February 7, 1975, thecompliance officer for Region 14 informed Respondent'sattorney that he was recommending withdrawal of the set-tlement agreement.On February 13, 1975,the RegionalDirector issued an order revoking the approval of the set-tlement agreement and informing Respondent of such re-vocation.ConclusionsNotwithstanding that finally, about a week before thehearing herein,Respondent furnished the requested infor-mation and that "a big part of what was furnished . . . wasnegative information,"on this record I agree with the Gen-eralCounsel that a bargaining order is appropriate hereand necessary to effectuate the policies of the Act. I sofind.CONCLUSIONS OF LAW1.Respondent Graneto Datsun, A Graneto Company,isan employer engaged in commerce within the meaningof Section2(2) and (6) of the Act.2.District No. 9, International Association of Machin-ists and Aerospace Workers, AFL-CIO, and Automotive,Petroleum & Allied Industries Employees Union, Local618, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers of America,are labor organizations within the meaning of Section 2(5)of the Act.3.All automobile and truck mechanics and machinists,partsmen,lubricationmen, porters,and truckdrivers, ex-cluding salesmen,office clerical and professional employ-ees, guards,and supervisors as defined in the Act em-ployed byRespondent at its Manchester,Missouri, placeof business constitute a unit appropriate for the purposes GRANETO DATSUNof collective bargaining within the meaning of Section 9(b)of the Act.4.At alltimes sinceMay 14, 1973, said labororganiza-tions as joint representative have been the exclusive repre-sentative of all the employees in the aforesaid unit for thepurposes of collective bargaining within the meaning ofSection 9(a) of the Act.5.By failing and refusinguponrequest to furnish unitemployment information relevantand necessary to thebargaining process Respondent has engaged in unfair laborpractices within the meaning of Section8(aX5) of the Act.6.Theaforesaid unfairlaborpractices are unfair laborpractices within the meaning of Section2(6) and (7) of theAct.THE REMEDYHaving foundthatRespondent has engaged in certainunfairlaborpractices it will be recommended that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policiesof the Act. Thus it willbe recommendedthatRespondent be ordered to bargainwiththe Unionupon request and to cease and desist fromrefusing to bargainwith the Union.Uponthe foregoing findings of fact,conclusions of law,and the entire record,and pursuant to Section10(c) of theAct, I herebyissue the following recommended:ORDERSRespondent Graneto Datsun, A Graneto Company,Manchester, Missouri, its officers, agents, successors, andassigns, shall:1.Cease and desist from refusing to bargain collectivelywith District No. 9, International Association of Machin-ists and Aerospace Workers, AFL-CIO, and Automotive,Petroleum & Allied Industries Employees Union, Local618, affiliated with International Brotherhood of Team-sters,Chauffeurs,Warehousemen & Helpers of America,as the joint exclusive bargaining representative of all ofRespondent's employees in an appropriate unit consistingof all automobile and truck mechanics and machinists,partsmen, lubrication men, porters and truckdrivers, ex-cluding salesmen, office clerical and professional employ-ees, guards and supervisors as defined in the Act.2.Take the following affirmative action which will ef-fectuate the policies of the Act:(a)Upon request furnish unit employment informationrelevant and necessary to the bargaining process and other-wise bargain collectively with the above-named Unions asthe joint exclusive bargaining representative of allRespondent's employees in the above appropriate unit andif an understanding is reached embody such understandingin a signed agreement.401(b) Post at its place of business in Manchester, Missouri,copies, of the attached notice marked "Appendix." 4 Cop-ies of said notice, on forms provided by the Regional Di-rectorforRegion 14, after being duly signed byRespondent's representative, shall be posted by it immedi-ately upon receipt thereof, and maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any othermaterial.(c)Notify said Regional Director, in writing, within 20days from the date of this Order, what steps the Respon-dent has taken to comply herewith.3 In the event no exceptionsare filedas providedby Sec.102.46 of theRules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommendedOrderherein shall,as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeits findings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.4In the event that the Board'sOrderis enforced by a Judgment of theUnited StatesCourt of Appeals, the wordsin the notice reading"Posted byOrderof the NationalLaborRelations Board" shall read"Posted Pursuantto a Judgment of the United StatesCourt of AppealsEnforcing an Order ofthe NationalLaborRelations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively with Dis-trictNo. 9, International Association of Machinistsand Aerospace Workers, AFL-CIO, and Automotive,Petroleum& Allied Industries Employees Union, Lo-cal 618, affiliated with International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers ofAmerica, as the joint exclusive-bargaining representa-tive of all our employees in the appropriate unit of allautomobile and truck mechanics and machinists,partsmen, lubrication men, porters, and truckdrivers,excluding salesmen, office clercial and professionalemployees, guards and supervisors as defined in Sec-tion 2(11) of the National Labor Relations Act.WE WILL, upon request, furnish unit employment in-formation relevant and necesary to the bargainingprocess and otherwise bargain collectively with theabove-named Unions as the joint exclusive bargainingrepresentative of all our employees in the above ap-propriate unit and if an understanding is reached em-body such understanding in a signed agreement.GRANETO DATSUN, A GRANETO COMPANY